DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Continuation filed on 04/14/2022 
This is a CON of 17/249,430 which is now a PAT 11,323,599 
Claims 1-20 are pending

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,336,848 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table.

1. Application: An image sensor comprising: an array of imaging pixels that is exposed to incident light;
1. Patent 11,336,848 B1: An image sensor comprising: an array of imaging pixels that is exposed to incident light in a plurality of frames; 
shielded pixels that are shielded from the incident light, wherein each one of the imaging pixels and shielded pixels includes a capacitor, and wherein the shielded pixels are configured to:
shielded pixels that are shielded from the incident light, wherein each one of the imaging pixels and shielded pixels are configured to:
obtain a lag signal measurement by applying a first voltage stress to the capacitor; and
obtain a lag signal measurement by applying a first voltage stress of a first magnitude to the capacitor before a first integration time of a first frame; and 
obtain a reference measurement by applying a second voltage stress to the capacitor.
obtain a reference measurement by applying a second voltage stress to the capacitor after a first integration time of a second frame and before a readout for the second frame.


2. Application: wherein applying the first voltage stress to the capacitor comprises applying the first voltage stress to the capacitor before an integration time.
1. Patent 11,336,848 B1: obtain a lag signal measurement by applying a first voltage stress of a first magnitude to the capacitor before a first integration time of a first frame;


3. Application: wherein applying the second voltage stress to the capacitor comprises applying the second voltage stress to the capacitor after the integration time.
1. Patent 11,336,848 B1: obtain a reference measurement by applying a second voltage stress to the capacitor after a first integration time of a second frame and before a readout for the second frame.


6. Application: further comprising: dielectric relaxation compensation circuitry that is configured to compensate raw pixel data from the array of imaging pixels for lag using the lag signal measurement and the reference measurement.
2. Patent 11,336,848 B1: further comprises: dielectric relaxation compensation circuitry, using the lag signal measurement and the  reference measurement, compensate raw pixel data from the imaging pixels


7. Application: further comprising: dielectric relaxation compensation circuitry that is configured to, using the lag signal measurement and the reference measurement, compensate for steady state effects of lag, wherein the dielectric relaxation compensation circuitry does not include a frame buffer.
5. Patent 11,336,848 B1: a frame buffer, wherein the dielectric relaxation correction circuitry is configured to use the raw pixel data for at least one previous frame when compensating raw pixel data for a given frame.


Claims 9-20 are similarly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,336,848 B1.  

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure:
Cremers et al. (U.S. Patent Number 9,948,875 B2) discloses an imaging system may include an image sensor having an array of dual gain pixels. Each pixel may be operated using an improved three read method and an improved four read method such that all signals are read in a high gain configuration in order to prevent electrical offset in signal levels. Each pixel may be operated using an improved three read, two analog to digital conversion (ADC) method in which a frame buffer is used to store calibration data. Each pixel may be operated using an improved three read, three ADC method in which no frame buffer is required. A high dynamic range image signal may be produced for each pixel based on signals read from the pixel and on light conditions.
Yun et al. (U.S. Patent Publication Number 2022/0345649 A1) discloses an image sensor including a first pixel including a first floating diffusion region and a second floating diffusion region, a second pixel including a first floating diffusion region, a second floating diffusion region, and a third floating diffusion region, a third pixel including a first floating diffusion pixel and a second floating diffusion region, and a fourth pixel including a first floating diffusion region, a second floating diffusion region and a third floating diffusion region, wherein the second floating diffusion region of the second pixel are connected through a first metal line, and wherein the third floating diffusion region of the second pixel and the third floating diffusion region of the third pixel are connected through a second metal.
Beck (U.S. Patent Publication Number 2015/0055002 A1) discloses a circuitry that has a charge transfer transistor coupled between a photosensitive element and a floating diffusion region. A source follower transistor includes a gate terminal coupled to the floating diffusion region. A capacitor includes a first terminal that is directly coupled to the floating diffusion region and a second terminal that is directly coupled to a source-drain terminal of the source follower transistor, where circuitry is operable in a low conversion gain mode and a high conversion gain mode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        December 16, 2022